Exhibit 10.195
 
 
 
OREGON BUSINESS PARK III
 
L E A S E
 
BY AND BETWEEN
 
PACIFIC REALTY ASSOCIATES, L.P.,
a Delaware limited partnership
 
AND
 
CALYPTE BIOMEDICAL CORPORATION
a Delaware corporation
 


 

--------------------------------------------------------------------------------


Table of Contents
 
1.
Basic Lease Terms.
1
2.
Delivery of Possession and Commencement; Landlord's Work.
2
3.
Lease Term; Early Occupancy.
3
4.
Rent Payment.
3
5.
Security Deposit.
4
6.
Use of the Premises; Hazardous Substances.
4
7.
Utility Charges; Building Maintenance.
7
8.
Taxes, Assessments and Operating Expenses.
8
9.
Parking and Storage Areas.
9
10.
Tenant's Indemnification.
10
11.
Insurance; Waiver of Subrogation.
10
12.
Property Damage.
11
13.
Condemnation.
11
14.
Assignment, Subletting and Other Transfers.
12
15.
Tenant Default.
13
16.
Landlord Default.
14
17.
Surrender at Expiration or Termination.
14
18.
Mortgage or Sale by Landlord; Estoppel Certificates.
15
19.
Liens.
15
20.
Attorneys Fees; Waiver of Jury Trial.
16
21.
Limitation on Liability; Transfer by Landlord.
16
22.
Real Estate Brokers; Finders.
16
23.
Other.
16
24.
Special Provisions.
19

 
Page i

--------------------------------------------------------------------------------




LEASE
 
For valuable consideration, Landlord and Tenant hereby covenant and agree as
follows:
 
1.
Basic Lease Terms.

 
1.1.           Reference Date of
Lease.                                                                                                           
 
1.2.           Landlord. Pacific Realty Associates, L.P., a Delaware limited
partnership ("Landlord")
 

 
Address for Payment of Rent:
Pacific Realty Associates, L.P.
   
Unit 80 – calypt01
   
PO Box 5000
 
 
Portland, OR 97208-5000
 
(The unit number must be listed on a separate line from the PO Box.)
   
Telephone     503/624-6300
   
Facsimile        503/624-7755
       
Address For Notices:
Pacific Realty Associates, L.P.
   
Attn:  Legal Dept – calypt01
   
15350 SW Sequoia Pkwy, Ste 300
   
Portland, OR  97224
   
Telephone     503/624-6300
   
Facsimile        503/624-7755
              1.3.           Tenant.  Calypte Biomedical Corporation, a Delaware
corporation ("Tenant")      
Trade Name:  Calypte Biomedical Corporation
     
Address for Invoices:
Calypte Biomedical Corporation
   
15875 SW 72nd Avenue
   
Portland, OR  97224
   
Telephone     (503) 726-2227
   
Facsimile        (503) 601-6299
       
Address for Notices:
Calypte Biomedical Corporation
   
15875 SW 72nd Avenue
   
Portland, OR  97224
   
Telephone     (503) 726-2227
   
Facsimile        (503) 601-6299
       
Taxpayer ID Number:
06-1226727



1.4.           Building.  The approximately 43,482 square foot building shown on
Exhibit A (the "Building").
 
1.5.           Premises; Premises Area.  Suite 215 of the Building located at
the address commonly known as 15875 S.W. 72nd Avenue, Portland, Oregon 97224 as
generally shown on the attached Exhibit A (the "Premises").  The Premises shall
consist of approximately 4,741 rentable square feet of office space (the
"Premises Area")
 
Page 1

--------------------------------------------------------------------------------


 
1.6.           Outside Area.  All areas and facilities within the Park (as
defined below) not appropriated to the exclusive occupancy of tenants, including
all non-reserved vehicle parking areas, traffic lanes, driveways, sidewalks,
pedestrian walkways, landscaped areas, signs, service delivery facilities, truck
maneuvering areas, trash disposal facilities, common storage areas, common
utility facilities and all other areas for non-exclusive use (the "Outside
Area").  Landlord reserves the right to change, reconfigure or rearrange the
Outside Area and to do such other acts in and to the Outside Area as Landlord
deems necessary or desirable.
 
1.7.           Park.  The project in which the Premises and Building are located
(and which includes the Premises and Building) is commonly known as Oregon
Business Park III (the "Park"), as more particularly described in Exhibit A
attached hereto and incorporated herein.
 
1.8.                      Permitted Use.  Tenant shall use the Premises only for
general office, lab and light manufacturing for a biomedical products company
(the "Permitted Use").
 
1.9.                      Lease Term.
 
1.9.1.                      Commencement Date.  Estimated to be December 1, 2009
(the "Commencement Date").
 
1.9.2.                      Expiration Date.  The last day of the thirtieth
(30th) full calendar month following the Commencement Date (the "Expiration
Date").
 
1.9.3.                      Number of Full Calendar Months.  Approximately
thirty (30); if the Commencement Date does not occur on the first day of a
month, the Lease Term shall include that portion of the month in which the
Commencement Date occurs which follows the Commencement Date (the "First Partial
Month").
 
1.10.                      Base Rent.  Subject to Paragraphs 3 and 4.1, monthly
payments of base rent ("Base Rent") shall be Seven Thousand and No/100 Dollars
($7,000.00) per month.  If the Commencement Date does not occur on the first day
of a month, Base Rent for the First Partial Month shall be equal to the monthly
Base Rent set forth in this Paragraph 1.10 prorated to reflect the number of
days during the First Partial Month.
 
1.11.                      Security Deposit.  None.  
 
1.12.                      Tenant's Proportionate Share(s).  Subject to
Paragraph 8.2, (i) Tenant's initial proportionate share for Taxes (as defined in
Paragraph 8.3) shall be calculated as set forth in Paragraph 8.2, and
(ii) Tenant's initial proportionate share for Operating Expenses (as defined in
Paragraph 8.4) is 10.903%.
 
1.13.                      CC&R's.  None.
 
1.14.                      Landlord's Work.   Those improvements to the Premises
to be constructed by Landlord pursuant to Paragraph 2.2 and Exhibits B and C
("Landlord's Work").
 
1.15.                      Guarantor(s).  Intentionally omitted.
 
1.16.                      Fiscal Year.  January 1 through December 31 (each, a
"Fiscal Year").
 
1.17.                      Base Year.  The Fiscal Year in 2010.
 
This lease (this "Lease") is entered into by Landlord and Tenant described in
the Basic Lease Terms on the date set forth for reference only in the Basic
Lease Terms.
 
2.
Delivery of Possession and Commencement; Landlord's Work.

 
2.1.           Delivery.  Should Landlord be unable to deliver possession of the
Premises on the Commencement Date stated in the Basic Lease Terms (i) Tenant
shall take possession of the Premises when Landlord notifies Tenant that the
Premises are ready for delivery to Tenant as set forth in this Lease, (ii) the
Commencement Date shall be deferred and Tenant shall owe no rent for the
Premises until Landlord delivers notice tendering possession to Tenant if such
delay is not caused by Tenant or Tenant's employees, agents or
contractors.  Landlord shall have no liability to Tenant for any such delays in
the delivery of possession and neither Landlord nor Tenant shall have the right
to terminate this Lease as the result of such delays; provided, however, that
Landlord may cancel this Lease without liability to Tenant if permission to
construct the Premises or use or furnish necessary utilities to the Premises is
denied or revoked by any governmental agency or public utility with such
authority.
 
Page 2

--------------------------------------------------------------------------------


 
2.2.          Landlord's Work.
 
2.2.1.                      Landlord's Work; As-Is.  Landlord shall construct
tenant improvements within the Premises as described in Exhibits B and C
("Landlord's Work").  Landlord's Work shall be constructed in a workmanlike
manner, using industry standard materials specified to Oregon Business Park III
finish standards.  Tenant has deposited with Landlord under the Existing Lease,
as defined in Paragraph 24.1, the sum of Forty-Seven Thousand Two Hundred
Fifty-Eight and No/100 Dollars ($47,258.00) as a security deposit for the
Existing Lease (the "Existing Security Deposit").  Landlord shall, and Tenant
agrees, to apply the Existing Security Deposit to Landlord's Work.  The cost and
expense of Landlord's Work, including the costs of architectural and engineering
costs, permit fees, construction materials and labor construction shall be
charged against the Existing Security Deposit.  Any costs for Landlord's Work
that exceeds the remaining balance of the Existing Security Deposit shall be at
Tenant's expense.  If Tenant requests any changes with respect to Landlord's
Work from the Construction Approval Items approved by Landlord and Tenant as set
forth in Paragraph 2.2.2 below, all additional costs incurred or to be incurred
in connection with such changes must be paid to Landlord in full in cash by
Tenant, and such payments must be made by Tenant within ten (10) days following
Landlord’s written request therefor.
 
2.2.2.                      Landlord and Tenant agree that the space plan, the
construction documents and the cost of construction of Landlord's Work (the
"Construction Approval Items") shall be approved by Landlord and
Tenant.  Landlord reserves the right to approve or disapprove the Construction
Approval Items in Landlord's sole discretion.
 
2.2.3.                      The Premises shall be delivered to Tenant with
Landlord's Work substantially completed as set forth in Paragraph 2.2 and
Exhibits B and C.  The existence of any "punchlist"-type items shall not
postpone the Commencement Date of this Lease.  Tenant hereby acknowledges that
Tenant has inspected the Premises and, subject to the performance of Landlord's
Work, agrees to accept the same "AS IS" and in their present condition, and
without any representation or warranty by or from Landlord as to the condition
of the Premises, the habitability of the Premises, the fitness of the Premises
for the Permitted Use and/or the conduct of Tenant's business in the Premises,
or the zoning of the Premises.  If Tenant or Tenant's employees, agents or
contractors cause construction of Landlord's Work to be delayed, the
Commencement Date shall be the date that, in the opinion of Landlord's architect
or space planner, substantial completion would have occurred if such delays had
not taken place.
 
3.
Lease Term; Early Occupancy.

 
The term of this Lease shall commence on the Commencement Date and expire on the
Expiration Date (the "Lease Term").  If Tenant occupies the Premises prior to
the Commencement Date with Landlord's permission ("Early Entry"), the Expiration
Date shall be unchanged by such Early Entry.  All provisions of this Lease shall
be in effect from the date of Early Entry, however Base Rent, Operating Expenses
and Taxes shall be abated until the Commencement Date.  The Expiration Date of
this Lease shall be the date stated in the Basic Lease Terms or, if delivery of
the Premises is delayed as set forth in Paragraph 2.1 or Paragraph 2.2.1, the
last day of the calendar month that is the number of full calendar months stated
in the Basic Lease Terms from the month in which the Commencement Date
occurs.  Landlord and Tenant shall each have a one (1)-time right to obtain
written confirmation of the Commencement Date and Expiration Date, which written
confirmation shall be delivered by the other party within fifteen (15) days
following receipt of written request from either Landlord or Tenant.
 
Page 3

--------------------------------------------------------------------------------


 
4.
Rent Payment.

 
4.1.           Base Rent; Additional Rent.  Tenant shall pay to Landlord the
Base Rent for the Premises set forth in the Basic Lease Terms and all amounts
other than Base Rent that this Lease requires ("Additional Rent") without
demand, deduction or offset.  Payment shall be made in U.S. currency by checks
payable to Landlord and mailed to the address for rent payments as set forth
above or as otherwise may be designated in writing by Landlord.  Simultaneous
with Tenant's execution and delivery of this Lease to Landlord, Tenant shall pay
Seven Thousand and No/100 Dollars ($7,000.00) for the Base Rent for the first
full month of the Lease Term.  Thereafter, Base Rent and Additional Rent shall
be payable in advance on the first day of each month during the Lease
Term.  Base Rent and Additional Rent for any partial month during the Lease Term
shall be prorated to reflect the number of days during the relevant
month.  Payment by Tenant or receipt by Landlord of any amount less than the
full Base Rent or Additional Rent due from Tenant, or any disbursement or
statement on any check or letter accompanying any check or rent payment, shall
not in any event be deemed an accord and satisfaction.  Landlord may accept such
check or payment without prejudice to Landlord's right to recover the balance of
such rental or pursue any other remedy provided in this Lease.
 
4.2.           Lockbox Payments.  If Landlord directs Tenant to pay Base Rent,
Additional Rent or other charges under this Lease to a "lockbox" or other
depository whereby checks issued in payment of such items are initially cashed
or deposited by a person or entity other than Landlord (albeit on Landlord's
authority) then, for any and all purposes under this Lease: (i) Landlord shall
not be deemed to have accepted such payment until five (5) days after the date
on which Landlord shall have actually received such funds, (ii) Landlord shall
be deemed to have accepted such payment if (and only if) within said five (5)
day period, Landlord shall not have refunded (or attempted to refund) such
payment to Tenant and (iii) Landlord shall not be bound by any endorsement or
statement on any check or any letter accompanying any check or payment and no
such endorsement, statement or letter shall be deemed an accord and
satisfaction.  Landlord or Landlord's bank may accept such check or payment
without prejudice to Landlord's right to recover the balance of such rent or
pursue any other remedy provided in this Lease, at law or in equity.
 
5.
Security Deposit.

 
Intentionally omitted.
 
6.
Use of the Premises; Hazardous Substances.

 
6.1.           Permitted Use.  Subject to Tenant's acknowledgment set forth in
Paragraph 2.2.1, the Premises shall be used for the Permitted Use set forth in
the Basic Lease Terms and for no other purpose without Landlord's prior written
consent which may be withheld in Landlord's sole and absolute discretion.
 
6.2.           Compliance with Applicable Laws and Requirements.  In connection
with its use, Tenant shall at its expense comply with all applicable laws,
ordinances, regulations, codes and orders of any governmental or other public
authority including without limitation, any and all Environmental Laws as
defined in Paragraph 6.7.6 (together with any supplements or modifications
thereto, "Applicable Laws"), and also including, without limitation, those
requiring alteration of the Premises because of Tenant's specific use or
required pursuant to Paragraph 6.7; shall create no nuisance nor allow any
objectionable liquid, odor, or noise to be emitted from the Premises; shall
store no gasoline or other highly combustible materials on the Premises which
would violate any applicable fire code or regulation nor conduct any operation
that shall increase Landlord's fire insurance rates for the Premises, the
Building or the Park; shall not invalidate or impair any roof warranty; and
shall not overload the floors or electrical circuits of the Premises.  Tenant,
at Tenant's sole cost and expense, shall obtain and maintain any and all permits
and licenses required in order for Tenant to operate the Permitted Use in the
Premises.  Any power-driven machinery or equipment which Tenant proposes to
install shall be subject to Landlord's prior written consent; without limiting
the foregoing, such consent may be conditioned upon Tenant retaining at Tenant's
sole cost and expense (i) a qualified electrician selected by Landlord whose
opinion shall control regarding electrical circuits and (ii) a qualified
engineer or architect selected by Landlord whose opinion shall control regarding
floor loads.  Allowable ground floor load shall not exceed five hundred
(500) pounds per square foot.
 
Page 4

--------------------------------------------------------------------------------


 
6.3.           Storage.  Without limiting the foregoing and subject to
Paragraph 6.5, Tenant, at Tenant's sole cost and expense, shall make such
alterations and additions to the Premises and the Building required due to
Tenant's racking configuration and storage of products within the
Premises.  Such alterations and additions to the Premises may be required for
compliance with applicable building and fire codes, and may include, without
limitation, installation of fire rated separation walls, fire sprinkler system
upgrades, racking sprinklers, smoke vents, curtain boards, small hose stations
and firefighter entrances.
 
6.4.           Signage.  Tenant, at Tenant's sole cost and expense, may erect a
sign stating its name after first securing Landlord's written approval of the
size, color, design, wording and location.  All signage and the installation and
maintenance thereof shall comply with all Applicable Laws and Landlord's then
current signage criteria for the Park.  No signs shall be painted on the
Building or exceed the height of the Building.  All signs installed by Tenant
shall be removed, at Tenant's sole cost and expense, upon termination of this
Lease with the sign location restored to its former state.
 
6.5.           Alterations.  Tenant shall make no alterations, additions or
improvements to the Premises without Landlord's prior written consent as
provided herein and without a valid building permit issued by the appropriate
governmental agency.  To the extent that any alterations, additions or
improvements to the Premises constitute "Major Alterations" (as defined below),
Landlord may withhold its consent in Landlord's sole and absolute discretion;
otherwise, Landlord's consent to any alterations, additions or improvements to
the Premises other than Major Alterations shall not be unreasonably
withheld.  As used herein, "Major Alterations" shall mean any alterations,
additions or improvements (i) which are visible from outside the Premises and/or
Building (including design and aesthetic changes), and/or (ii) to the exterior
of the Building, the roof of the Building, the heating, ventilation and/or air
conditioning systems serving the Premises, the fire sprinkler, plumbing,
electrical, mechanical and/or any other systems serving the Premises, any
interior, load-bearing walls, the foundation and/or the slab of the
Building.  Tenant shall notify Landlord in writing at least fifteen (15) days
prior to commencement of any such work to enable Landlord to post a Notice of
Non-Responsibility or other notice deemed proper before the commencement of such
work.  Any and all such alterations, additions or improvements shall comply with
all Applicable Laws including, without limitation, obtaining any required
permits or other governmental approvals.  Upon termination of this Lease, any
alterations, additions and improvements (including without limitation all
electrical, lighting, plumbing, heating and air-conditioning equipment, doors,
windows, partitions, drapery, carpeting, shelving, counters, and physically
attached fixtures) made by Tenant shall at once become part of the realty and
belong to Landlord unless the terms of the applicable consent provide otherwise,
or Landlord requests that part or all of the additions, alterations or
improvements be removed.  In such case, Tenant, at its sole cost and expense,
shall promptly remove the specified additions, alterations or improvements and
shall fully repair and restore the relevant portion(s) of the Premises to the
condition in which Tenant is otherwise required to surrender the Premises under
Paragraph 17.1.
 
6.6.           Cabling.  Tenant shall not install or cause to be installed any
cabling or wiring (collectively, "Cabling") without the prior written consent of
Landlord as provided in Paragraph 6.5.  Any installation of Cabling shall be
performed pursuant to Paragraph 6.5, shall meet the requirements of the National
Electrical Code (as may be amended from time to time), and shall comply with all
Applicable Laws.  On or prior to the expiration or earlier termination of this
Lease, Tenant, at Tenant's sole cost and expense, shall remove all Cabling so
installed unless Landlord, in its sole and absolute discretion, elects in
writing to waive this requirement.  Any Cabling removed by Tenant shall be
disposed of by Tenant, at Tenant's sole cost and expense, in accordance with all
Applicable Laws.
 
6.7.           Hazardous Substances.
 
6.7.1.                      Use of Hazardous Substances.  Tenant shall not cause
or permit any Hazardous Substances (as defined in Paragraph 6.7.6) to be
spilled, leaked, disposed of or otherwise released on, under or about the
Premises, the Outside Area or any other portion of the Park.  Subject to the
provisions of this Paragraph 6.7, (i) Tenant may use and sell on the Premises
only those Hazardous Substances typically used and sold in the prudent and safe
operation of the Permitted Use, and (ii) Tenant may store such Hazardous
Substances on the Premises, but only in quantities necessary to satisfy Tenant's
reasonably anticipated needs.  In addition to complying with Paragraph 6.2,
Tenant shall exercise the highest degree of care in the use, handling and
storage of Hazardous Substances and shall take all practicable measures to
minimize the quantity and toxicity of Hazardous Substances used, handled or
stored on the Premises.
 
Page 5

--------------------------------------------------------------------------------


 
6.7.2.                      Notice of Release.  Tenant shall notify Landlord,
including delivery of notice by facsimile (in addition to delivery of notice as
set forth in Paragraph 23.7), immediately upon becoming aware of the
following:  (i) any spill, leak, disposal or other release of any Hazardous
Substances on, under or about the Premises, the Outside Area or any other
portion of the Park; (ii) any notice or communication from a governmental agency
or any other person relating to any Hazardous Substances on, under or about the
Premises; or (iii) any violation of any Environmental Laws with respect to the
Premises or Tenant's activities on or in connection with the Premises.
 
6.7.3.                      Spills and Releases.  In the event of a spill, leak,
disposal or other release of any Hazardous Substances on, under or about the
Premises, the Outside Area or any other portion of the Park caused by Tenant or
any of its contractors, agents or employees or invitees, or the suspicion or
threat of the same, Tenant shall (i) immediately undertake all emergency
response necessary to contain, cleanup and remove the released Hazardous
Substance(s), (ii) promptly undertake all investigatory, remedial, removal and
other response action necessary or appropriate to ensure that any Hazardous
Substances contamination is eliminated to Landlord's reasonable satisfaction,
and (iii) provide Landlord copies of all correspondence with any governmental
agency regarding the release (or threatened or suspected release) or the
response action, a detailed report documenting all such response action, and a
certification that any contamination has been eliminated.  All such response
action shall be performed, all such reports shall be prepared and all such
certifications shall be made by an environmental consultant reasonably
acceptable to Landlord.
 
6.7.4.                      Investigations.  If Landlord at any time during the
Lease Term (including any holdover period) reasonably believes that Tenant is
not complying with any of the requirements of this Paragraph 6.7, Landlord may
require Tenant to furnish to Landlord, at Tenant's sole expense and within
thirty (30) days following Landlord's request therefor, an environmental audit
or any environmental assessment with respect to the matters of concern to
Landlord.  Such audit or assessment shall be prepared by a qualified consultant
acceptable to Landlord.
 
6.7.5.                      Indemnity.
 
(i)           Tenant's Indemnity.  Tenant shall indemnify, defend and hold
harmless Landlord, its employees and agents, any persons holding a security
interest in the Premises or any other portion of the Park, and the respective
successors and assigns of each of them, for, from and against any and all
claims, demands, liabilities, damages, fines, losses (including without
limitation diminution in value), costs (including without limitation the cost of
any investigation, remedial, removal or other response action required by
Environmental Laws) and expenses (including without limitation attorneys fees
and expert fees in connection with any trial, appeal, petition for review or
administrative proceeding) arising out of or in any way relating to the use,
treatment, storage, generation, transport, release, leak, spill, disposal or
other handling of Hazardous Substances on, under or about the Premises by Tenant
or any of its contractors, agents or employees or invitees.  Landlord's rights
under this Paragraph 6.7.5(i) are in addition to and not in lieu of any other
rights or remedies to which Landlord may be entitled under this Lease or
otherwise.  In the event any action is brought against Landlord by reason of any
such claim, Tenant shall resist or defend such action or proceeding by counsel
reasonably satisfactory to Landlord upon Landlord's demand.  The obligation to
indemnify, defend and hold harmless shall include, without limitation,
(A) reasonable costs incurred in connection with investigation of site
conditions, (B) reasonable costs of any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision with respect to Hazardous Substances, (C) diminution in
value of the Premises and/or any other portion of the Park, (D) damages arising
from any adverse impact on marketing of space in the Building and/or any other
portion of the Park, (E) reasonable sums paid in settlement of claims, attorneys
fees, consultant and laboratory fees and expert fees, and (F) the value of any
loss of the use of the Premises or any other portion of the Park or any part
thereof.  Tenant's obligations under this Paragraph 6.7.5(i) shall survive the
expiration or termination of this Lease for any reason.
 
Page 6

--------------------------------------------------------------------------------


 
(ii)           Landlord's Indemnification.  Landlord shall indemnify, defend and
hold harmless Tenant and its employees and agents and the respective successors
and assigns of each of them, for, from and against any and all claims, demands,
liabilities, damages, fines, losses (including without limitation diminution in
value), costs (including without limitation the cost of any investigation,
remedial, removal or other response action required by Environmental Laws) and
expenses (including without limitation attorneys fees and expert fees in
connection with any trial, appeal, petition for review or administrative
proceeding) arising out of or in any way relating to the actual or alleged use,
treatment, storage, generation, transport, release, leak, spill, disposal or
other handling of Hazardous Substances on the Premises by Landlord, or any of
its tenants, contractors, agents or employees or by Landlord's previous tenants
of the Premises.  Tenant's rights under this Paragraph 6.7.5(ii) are in addition
to and not in lieu of any other rights or remedies to which Tenant may be
entitled under this Lease or otherwise.  In the event any action is brought
against Tenant by reason of any such claim, Landlord shall resist or defend such
action or proceeding by counsel reasonably satisfactory to Tenant upon Tenant's
demand.  The obligation to indemnify, defend and hold harmless shall include,
without limitation, reasonable sums paid in settlement of claims, attorneys
fees, consultant and laboratory fees and expert fees.  Landlord's obligations
under this Paragraph 6.7.5(ii) shall survive the expiration or termination of
this Lease for any reason.
 
6.7.6.                      Definitions.  The term "Environmental Laws" shall
mean any and all federal, state, or local laws, statutes, rules, regulations,
ordinances, or judicial or administrative decrees or orders relating to:
(i) health, safety or environmental protection; (ii) the emissions, discharges,
releases or threatened releases of pollutants, contaminants or toxic or
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water or subsurface strata); or (iii) the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of, or exposure to pollutants, contaminants or toxic or
hazardous materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §9601 et seq.
("CERCLA"), as amended and judicially and administratively interpreted through
the date hereof, and all regulations promulgated thereunder as of such
date.  The term "Hazardous Substance" (collectively, "Hazardous Substances")
shall mean: (i) any products, materials, solvents, elements, compounds, chemical
mixtures, contaminants, pollutants, or other substances identified as toxic or
hazardous under CERCLA or any other Environmental Laws; and (ii) the following
substances: PCBs, gasoline, kerosene or other petroleum products, toxic
pesticides and herbicides, volatile and/or chlorinated solvents, materials
containing asbestos or formaldehyde and radioactive materials.
 
7.
Utility Charges; Building Maintenance.

 
7.1.           Utility Charges.  Tenant shall pay when due all charges for
electricity, natural gas, water, garbage collection, janitorial service, sewer,
and all other utilities of any kind furnished to the Premises during the Lease
Term.  If charges are not separately metered or stated, Landlord shall apportion
the utility charges on an equitable basis and Tenant shall pay such charges to
Landlord within ten (10) days following receipt by Tenant of Landlord's
statement for such charges.  Landlord shall have no liability resulting from any
interruption of utility services caused by fire or other casualty, strike, riot,
vandalism, the making of necessary repairs or improvements, or any other cause
beyond Landlord's reasonable control.  Tenant shall control the temperature in
the Premises to prevent freezing of any sprinkler system.
 
7.2.           Landlord Maintenance and Repairs.
 
7.2.1.                      Landlord's maintenance, repair and replacement
obligations which are paid by Landlord and not reimbursed by Tenant are set
forth in this Paragraph 7.2.1.  Landlord, at its own cost and expense, shall be
responsible only for (i) roof replacement, (ii) repair and replacement of the
foundation of the Building and (iii) repair and replacement of the structural
elements of the Building.  The terms "roof" and "walls" as used herein shall not
include windows, glass or plate glass, doors, special store fronts or office
entries.  Tenant shall immediately give Landlord written notice of defect or
need for repairs required per the terms of this Lease, following the receipt of
which Landlord shall promptly repair same or cure such defect.  Landlord's
liability with respect to any defects, repairs, replacement or maintenance for
which Landlord is responsible hereunder shall be limited to the cost of such
repairs or maintenance or the curing of such defect, except to the extent
Landlord's failure to repair or cure the relevant item results in a default by
Landlord under Paragraph 16 of this Lease.  Tenant waives any right now or
hereafter granted by law to make any repairs which are the responsibility of
Landlord upon Landlord's failure to make such repairs.
 
Page 7

--------------------------------------------------------------------------------


 
7.2.2.                      Landlord is responsible for performing the
maintenance, repairs and replacements of (i) the exterior paved areas and curbs
of the Premises, (ii) all landscaping of the Premises, (iii) the exterior walls
of the Building (including painting), gutters, downspouts and roof repairs,
(iv) sprinkler systems and main sewage line(s) and (v) any other maintenance,
repair or replacement items normally associated with the foregoing.  The
foregoing costs and expenses of such repair, replacement, maintenance and other
such items shall be included as part of Operating Expenses and Tenant shall be
responsible for paying its proportionate share thereof.  The amount of Tenant's
rental obligation set forth in Paragraph 1.10 does not include the cost of such
items and Landlord's performance of repair, replacement, maintenance and other
items, is not a condition to payment of such rental obligations.
 
7.3.           Tenant Maintenance and Repairs.  Tenant, at its own cost and
expense, shall keep all parts of the Premises (except for those for which
Landlord is expressly responsible hereunder) neatly maintained and in good
condition and repair, ordinary wear and tear, casualty and condemnation
excepted, and promptly make all necessary repairs and replacements (except for
replacements by Landlord per Paragraph 7.2) to the Premises.  Without limiting
the generality of the foregoing, Tenant's responsibility shall include
(i) maintenance and repair of any portion of the electrical system which
exclusively serves the Premises, above-slab plumbing, and all drainpipes and
sewer line(s) exclusively serving the Premises, (ii) maintenance, repair and
replacement of overhead and personnel doors, (iii) replacement of all broken or
cracked glass within or on the exterior of the Premises with glass of the same
quality and type, and (iv) pest control and janitorial service.  Tenant shall
refrain from any discharge that will damage the septic tank or sewers serving
the Premises.  Tenant shall maintain all hot water, heating and air conditioning
systems and equipment within the Premises per manufacturer's guidelines,
including entering into and maintaining a maintenance contract providing for not
less than quarterly inspections with a service company approved by Landlord in
its reasonable discretion.  If the Premises have a separate entrance, Tenant
shall keep the sidewalks abutting the Premises or the separate entrance free and
clear of snow, ice, debris, and obstructions of every kind.
 
7.4.           Security.  Tenant acknowledges and agrees that Tenant is
responsible for securing the Premises and that Landlord does not, and shall not
be obligated to, provide any police personnel or other security services or
systems for any portion of the Premises, Building, Outside Area and/or Park.
 
7.5.           Interference.  Landlord shall have no liability for interference
with Tenant's use when making alterations, improvements or repairs to the
Building, Outside Area or the Park provided the work is performed in a
reasonable manner.
 
8.
Taxes, Assessments and Operating Expenses.

 
8.1.           Payments.  If Operating Expenses or Taxes for any Fiscal Year
following the Base Year exceed the Operating Expenses or Taxes (as may be
applicable) paid or incurred during the Base Year, Tenant shall pay a monthly
sum as Additional Rent representing Tenant's proportionate share of such
increase in Operating Expenses and/or Taxes.  Operating Expenses and Taxes shall
be prorated with respect to years in which this Lease is in effect for less than
an entire Fiscal Year.  Commencing January 1 of the first Fiscal Year following
the Base Year and for each year thereafter, Landlord shall estimate in good
faith the amount by which Operating Expenses or Taxes are anticipated to
increase for that Fiscal Year over the respective Base Year amounts.  Landlord
shall compute Tenant's proportionate share of such estimated increases and
Tenant shall pay one-twelfth (1/12) of the estimated increases in Tenant's
proportionate share of Operating Expenses and Taxes as Additional Rent on the
first day of each month thereafter during the Lease Term.  After the conclusion
of each Fiscal Year following the Base Year, Landlord shall compute the actual
increases in Operating Expenses and Taxes.  Any overpayment by Tenant shall be
credited against payments of Additional Rent to be made by Tenant under this
Lease, and any deficiency shall be paid by Tenant within fifteen (15) days after
receipt of Landlord's statement; provided, however, that in no event shall
Tenant be entitled to a refund for a decrease in Operating Expenses or Taxes
below the relevant Base Year amount.  Landlord's records of expenses for Taxes
and Operating Expenses may be inspected by Tenant not more than one (1) time per
annum at reasonable times upon thirty (30) days prior notice to Landlord;
provided, however, that Tenant shall not retain any third party auditor on a
contingency fee basis to perform any such audit or inspection.
 
Page 8

--------------------------------------------------------------------------------


 
8.2.           Tenant's Proportionate Share.  Tenant's proportionate share of
Taxes shall mean that percentage which the Premises Area set forth in the Basic
Lease Terms bears to the total rentable square footage of all buildings covered
by the tax statement for the Taxes.  Tenant's proportionate share of Operating
Expenses for the Building shall be computed by dividing the Premises Area by the
total rentable area of the Building.  If in Landlord's reasonable judgment
either of these methods of allocation results in an inappropriate allocation to
Tenant, Landlord shall select some other reasonable method of determining
Tenant's proportionate share.
 
8.3.           Taxes Charged.  As used herein, "Taxes" means all taxes,
assessments and/or governmental charges of any kind and nature assessed against
the Premises, the Building or the Park during the Lease Term and shall include
all general real property taxes, all general and special assessments payable in
installments, and any rent tax, tax on Landlord's interest under this Lease, or
any tax in lieu of the foregoing, whether or not any such tax is now in
effect.  Landlord shall have the right to employ a tax consulting firm to
attempt to assure a fair tax burden on the Building and grounds within the
applicable taxing jurisdiction, and Tenant agrees to pay its proportionate share
(calculated in the same manner as Tenant's proportionate share of Taxes) of the
cost of such consultant.  Tenant shall not, however, be obligated to pay any tax
based upon Landlord's net income.  In addition, Tenant shall be liable for all
taxes levied or assessed against any personal property or fixtures placed in the
Premises.  If any such taxes are levied or assessed against Landlord or
Landlord's property and (i) Landlord pays the same or (ii) the assessed value of
Landlord's property is increased by inclusion of such personal property and
fixtures and Landlord pays the increased taxes, then, within thirty (30) days
following receipt by Tenant of a copy of the applicable tax bill with Landlord's
written request for payment thereof, Tenant shall pay to Landlord such taxes as
part of Tenant's payment of Taxes.
 
8.4.           Operating Expenses.  "Operating Expenses" charged to Tenant
hereunder shall mean all costs incurred by Landlord in connection with owning,
operating, maintaining, repairing and replacing the Premises, Building, and all
other portions of the Park including, without limitation, the cost of all
utilities or services not paid directly by Tenant, property insurance, liability
insurance, property management, maintenance, repair and replacement of
landscaping, parking areas, and any other common facilities, and performing
Landlord's obligations under Paragraph 7.2.2.  Operating Expenses shall include
without limitation, the following: (i) reserves for roof repair, exterior
painting and other appropriate reserves; (ii) the cost, including interest at
ten percent (10%) per annum, amortized over its useful life, of any capital
improvement made to any portion of the Park by Landlord after the date of this
Lease which is required under any Applicable Laws that were not applicable to
the relevant portion of the Park at the time the relevant portion of the Park
was constructed; (iii) the cost, including interest at ten percent (10%) per
annum, amortized over its useful life, of installation of any device or other
equipment which improves the operating efficiency of any system within the Park
and thereby reduces Operating Expenses; and (iv) maintenance, repair and
replacement items which have a reasonable life expectancy in excess of five (5)
years and which, if charged to Operating Expenses in one (1) year, would
unreasonably distort total Operating Expenses for that year and therefore the
cost thereof is being spread over the reasonable life expectancy of the work
performed.  Operating Expenses shall not include roof replacement, correction of
the Building foundation and/or correction of deficiencies in structural elements
of the Building.
 
9.
Parking and Storage Areas.

 
9.1.           Parking.  Subject to the provisions of this Paragraph 9, Tenant,
its employees, agents, contractors and invitees shall have the non-exclusive
right to use the common driveways and truck court areas located in the Outside
Area, subject to the parking rights and rights of ingress and egress of other
occupants.  In addition, Tenant, its employees, agents, contractors and invitees
shall have the non-exclusive right to use any private parking spaces immediately
adjacent to the Premises.  Tenant's parking shall not be reserved and shall be
limited to vehicles no larger than standard size automobiles, or standard size
pickups or sport utility vehicles.  Under no circumstances shall overnight
parking be allowed, nor shall trucks, trailers or other large vehicles serving
the Premises (i) be used for any purpose other than for the loading and
unloading of goods and materials or (ii) be permitted to block streets and/or
ingress and egress to and from the Park.  Temporary parking of large delivery
vehicles in the Park may be permitted only with Landlord's prior written
consent.  Vehicles shall be parked only in striped parking spaces and not in
driveways, loading areas or other locations not specifically designated for
parking.  Handicapped spaces shall only be used by those legally permitted to
use them.  Per Paragraph 1.6 of this Lease, Landlord reserves the right to grant
parking rights (exclusive and otherwise) within the relevant portions of the
Outside Area to occupants of the Park.
 
Page 9

--------------------------------------------------------------------------------


 
9.2.           Storage Areas.  Tenant shall not store any materials, supplies or
equipment outside in any unapproved or unscreened area.  If Tenant erects any
visual barriers for storage areas, Landlord shall have the right to approve the
design and location, which approval may be withheld or conditioned in Landlord's
sole and absolute discretion and all of which shall be removed upon the
expiration or earlier termination of this Lease as and if required by
Landlord.  Trash and garbage receptacles shall be kept covered at all times.
 
10.
Tenant's Indemnification.

 
Except to the extent waived by Paragraph 11.3, Tenant shall indemnify, defend
and hold harmless Landlord from any claim, loss or liability arising out of or
related to any action or inaction of Tenant or its employees, contractors,
agents or invitees (including, without limitation, any breach by Tenant of this
Lease) or any condition of the Premises in the possession or under the control
of Tenant unless caused by the negligence or willful misconduct of Landlord.  In
the event any action is brought against Landlord by reason of any such claim,
Tenant shall resist or defend such action or proceeding by counsel reasonably
satisfactory to Landlord upon Landlord's demand.  Landlord shall have no
liability to Tenant for any injury, loss or damage caused by third parties, or
by any condition of the Premises, except to the extent caused by Landlord's
gross negligence or willful misconduct, or Landlord's default under this Lease
which continues beyond any applicable notice and cure periods.  The obligations
under this Paragraph 10 shall survive termination of this Lease.
 
11.
Insurance; Waiver of Subrogation.

 
11.1.                      Landlord.  Landlord shall keep the Premises insured
against fire and other risks covered by a "Causes of Loss - Special Form"
property insurance policy and against such other losses (including, without
limitation earthquake, earth movement and flood) as Landlord may deem
reasonable.
 
11.2.                      Tenant.  Tenant shall keep all of Tenant's property
on the Premises insured against fire and other risks covered by a "Causes of
Loss - Special Form" property insurance policy in an amount equal to the
replacement cost of such property, the proceeds of which shall, so long as this
Lease is in effect, be used for the repair or replacement of the property so
insured.  Tenant shall also carry commercial general liability insurance written
on an occurrence basis with policy limits of not less than Two Million and
No/100 Dollars ($2,000,000) each occurrence, which initial amount shall be
subject to periodic increase based upon inflation, increased liability awards,
recommendation of Landlord's professional insurance advisers and other relevant
factors.  In addition, if Tenant's use of the Premises includes any activity or
matter that would be excluded from coverage under a commercial general liability
policy, Tenant shall obtain such endorsements to the commercial general
liability policy or otherwise obtain insurance to insure all liability arising
from such activity or matter in such amounts as Landlord may reasonably
require.  Such commercial general liability insurance shall be (i) provided by
an insurer or insurers who are approved to issue insurance policies in the State
in which the Premises is located and have an A.M. Best financial strength rating
of A- or better and financial size category of VII or larger, and (ii) shall be
evidenced by a certificate delivered to Landlord on or prior to the Commencement
Date and annually thereafter stating that the coverage shall not be cancelled or
materially altered without thirty (30) days advance written notice to
Landlord.  Landlord shall be named as an additional insured on such policy
together with, upon written request from Landlord, Landlord's mortgagee and
Landlord's managing agent.
 
11.3.                      Waiver of Subrogation.  Landlord and Tenant each
hereby releases the other, and the other's partners, officers, directors,
members, agents and employees, from any and all liability and responsibility to
the releasing party and to anyone claiming by or through it or under it, by way
of subrogation or otherwise, for all claims, or demands whatsoever which arise
out of damage or destruction of property occasioned by perils which can be
insured by a "Causes of Loss - Special Form" and/or "special coverage" insurance
form, including endorsements extending coverage to the perils of earthquake,
earth movement and flood.  Landlord and Tenant grant this release on behalf of
themselves and their respective insurance companies and each represents and
warrants to the other that it is authorized by its respective insurance company
to grant the waiver of subrogation contained in this Paragraph 11.3.  This
release and waiver shall be binding upon the parties whether or not insurance
coverage is in force at the time of the loss or destruction of property referred
to in this Paragraph 11.3.
 
Page 10

--------------------------------------------------------------------------------


 
12.
Property Damage.

 
12.1.                      Notice; Total Destruction.  Tenant shall immediately
give written notice to Landlord if the Premises or the Building are damaged or
destroyed.  If the Premises or the Building should be totally destroyed or so
damaged by an insured peril in an amount exceeding thirty percent (30%) of the
full construction replacement cost of the Building or Premises, respectively (as
used herein, the "Damage Threshold"), Landlord may elect to terminate this Lease
as of the date of the damage by notice of termination in writing to Tenant
within thirty (30) days after such date, in which event all unaccrued rights and
obligations of the parties under this Lease shall cease and terminate except to
the extent such obligations specifically survive termination of this Lease.
 
12.2.                      Partial Destruction.  If the Building or the Premises
should be damaged by an insured peril which does not meet the Damage Threshold,
or if damage or destruction meeting the Damage Threshold occurs but Landlord
does not elect to terminate this Lease, this Lease shall not terminate and
Landlord shall restore the Premises to substantially its previous condition,
except that Landlord shall not be required to rebuild, repair or replace any
part of the partitions, fixtures, alterations, additions and other improvements
required to be covered by Tenant's insurance pursuant to Paragraph 11.2.  If the
Premises are untenantable in whole or part during the period commencing upon the
date of the occurrence of such damage and ending upon substantial completion of
Landlord's required repairs or rebuilding, Base Rent shall be reduced during
such period to the extent the Premises are not reasonably usable by Tenant for
the Permitted Use.
 
12.3.                      Damage Near End of Lease Term.  If the damage to the
Premises or Building occurs during the last twelve (12) months of the Lease Term
in an amount exceeding twenty-five percent (25%) of the full construction
replacement cost of the Building or Premises, respectively, either Landlord or
Tenant may elect to terminate this Lease as of the date the damage occurred,
regardless of the sufficiency of any insurance proceeds.  The party electing to
terminate this Lease shall give written notification to the other party of such
election within thirty (30) days after Tenant's notice to Landlord of the
occurrence of the damage, in which event all unaccrued rights and obligations of
the parties under this Lease shall cease and terminate except to the extent such
obligations specifically survive termination of this Lease.
 
12.4.                      Repair of Damage.  All repairs made by Landlord
pursuant to this Paragraph 12 shall be accomplished as soon as is reasonably
possible, subject to force majeure as described in Paragraph 23.1.  Landlord's
good faith estimate of the cost of repairs of any damage, or of the replacement
cost of the Premises or the Building, shall be conclusive as between Landlord
and Tenant.  The repair and restoration of the Premises shall be made pursuant
to plans and specifications developed by Landlord in Landlord's sole and
absolute discretion and judgment, and such plans and specifications shall
exclude all equipment, fixtures, improvements and alterations installed by
Tenant.  All insurance proceeds for repairs shall be payable solely to Landlord,
and Tenant shall have no interest therein.  Nothing herein shall be construed to
obligate Landlord to expend monies in excess of the insurance proceeds received
by Landlord.  Landlord shall be responsible for the insurance deductible, unless
the loss is caused by Tenant or Tenant's agents, employees, officers or
representatives, in which case, and notwithstanding the provisions of
Paragraph 11.3, Tenant shall be responsible for the amount of the deductible.
 
12.5.                      Other Damage.  If the Premises or the Building is
substantially or totally destroyed by any cause whatsoever which is not covered
by the foregoing provisions of this Paragraph 12, this Lease shall terminate as
of the date the destruction occurred; provided, however, that if the damage does
not meet the Damage Threshold, Landlord may elect (but will not be required) to
rebuild the Premises at Landlord's own expense, in which case this Lease shall
remain in full force and effect.  Landlord shall notify Tenant of such election
within thirty (30) days after the casualty.
 
Page 11

--------------------------------------------------------------------------------


 
13.
Condemnation.

 
13.1.                      Partial Taking.  If a portion of the Premises is
condemned and Paragraph 13.2 does not apply, this Lease shall continue on the
following terms:
 
13.1.1.                      Landlord shall be entitled to all of the proceeds
of condemnation, and Tenant shall have no claim against Landlord as a result of
the condemnation.
 
13.1.2.                      Landlord shall proceed as soon as reasonably
possible to make such repairs and alterations to the Premises as are necessary
to restore the remaining Premises to a condition as comparable as reasonably
practicable to that existing at the time of condemnation.  Landlord need not
incur expenses for restoration in excess of the amount of condemnation proceeds
received by Landlord after payment of all reasonable costs, expenses and
attorneys fees incurred by Landlord in connection therewith.
 
13.1.3.                      Rent shall be abated during the period of
restoration to the extent the Premises are not reasonably usable by Tenant for
the use permitted by Paragraph 6.1, and rent shall be reduced for the remainder
of the Lease Term in an amount equal to the reduction in rental value of the
Premises caused by the taking.
 
13.2.                      Total Taking.  If a condemning authority takes the
entire Premises or a portion sufficient to render the remainder unsuitable for
Tenant's use, then either party may elect to terminate this Lease effective on
the date that title passes to the condemning authority.  Landlord shall be
entitled to all of the proceeds of condemnation, and Tenant shall have no claim
against Landlord as a result of such condemnation.
 
14.
Assignment, Subletting and Other Transfers.

 
14.1.                      General.  Neither the Lease nor any part of the
Premises may be assigned, mortgaged, subleased or otherwise transferred, nor may
a right of use of any portion of the Premises be conferred on any person or
entity by any other means, without the prior written consent of Landlord which
shall not be unreasonably withheld or delayed.  Prior to effectuating any such
assignment, sublease or other transfer, Tenant shall notify Landlord in writing
of the name and address of the proposed transferee, and deliver to Landlord with
such notice a true and complete copy of the proposed assignment agreement,
sublease or other occupancy agreement, current financial statements of such
proposed transferee, a statement of the use of the Premises by such proposed
transferee and such other information or documents as may be necessary or
appropriate to enable Landlord to determine the qualifications of the proposed
transferee together with a request that Landlord consent thereto ("Tenant's
Notice").  Without limiting Landlord's ability to deny or condition consent for
any other reason, it shall not be considered unreasonable if Landlord's consent
to a proposed sublease, assignment or other transfer is denied based on the
following: (i) the business of the proposed transferee (A) is not compatible
with the nature and character of the Park or the businesses in the Park and/or
(B) will conflict with any exclusive uses or use restrictions that Landlord has
granted to other occupants of the Park, (ii) the financial strength of the
proposed transferee is not at least equal to the financial strength of Tenant
either at the time Tenant entered into this Lease or at the time of the proposed
transfer (whichever is greater), (iii) the proposed transferee will excessively
overpark the Building and/or the Park with automobiles or trucks (excessively
overpark shall mean that the proposed transferee's parking will violate local
parking restrictions or will interfere with other tenants occupying the Building
or the Park), (iv) the proposed transferee cannot demonstrate to Landlord's
reasonable satisfaction the management skills or experience necessary, in
Landlord's reasonable opinion, to be successful in the Premises, (v) the
proposed transferee has a record of environmental contamination or their
anticipated use of the Premises involves the generation, storage, use, sale,
treatment, release or disposal of any Hazardous Substances, or (vi) the proposed
form of sublease, assignment or other occupancy agreement is unacceptable
(unacceptable form of sublease, assignment or other occupancy agreement shall
mean that the content and format of the form are not consistent with the terms
of this Lease or are not consistent with the terms and requirements of
Landlord's loan documents for the Building).  Any attempted assignment,
subletting, transfer or encumbrance by Tenant in violation of the terms and
covenants of this Paragraph 14.1 shall be void.
 
Page 12

--------------------------------------------------------------------------------


 
14.2.                      No Release; Excess Rent.  No assignment, subletting
or other transfer, whether consented to by Landlord or not, or permitted
hereunder, shall relieve Tenant of its liability under this Lease.  If an event
of default occurs while the Premises or any part thereof are assigned, sublet or
otherwise transferred, then Landlord, in addition to any other remedies herein
provided, or provided by law, may collect directly from such assignee, sublessee
or transferee all rents payable to Tenant and apply such rent against any sums
due Landlord hereunder.  No such collection shall be construed to constitute a
novation or a release of Tenant from the further performance of Tenant's
obligations hereunder.  If Tenant assigns or otherwise transfers this Lease or
sublets the Premises for an amount in excess of the rent called for by this
Lease, such excess shall be paid to Landlord within ten (10) days following
receipt by Tenant.
 
15.
Tenant Default.

 
15.1.                      Default.  Any of the following shall constitute a
default by Tenant under this Lease:
 
15.1.1.                      Tenant's failure to (i) pay rent or any other
charge under this Lease within five (5) days after it is due or (ii) immediately
cure or remove any lien pursuant to Paragraph 19 or (iii) except as provided in
Paragraphs 15.1.2 through 15.1.4, comply with any other term or condition within
thirty (30) days following written notice from Landlord specifying the
noncompliance.  If any failure described in clause (iii) of the immediately
preceding sentence cannot be cured within the thirty (30)-day period, this
provision shall be deemed complied with so long as Tenant commences correction
within such period and thereafter proceeds in good faith and with reasonable
diligence to effect the remedy as soon as practicable.
 
15.1.2.                      Tenant's insolvency; assignment for the benefit of
its creditors; Tenant's voluntary petition in bankruptcy or adjudication as
bankrupt; attachment of or the levying of execution on the leasehold interest
and failure of Tenant to secure discharge of the attachment or release of the
levy of execution within ten (10) days; or the appointment of a receiver for
Tenant's properties.
 
15.1.3.                      Abandonment of the Premises by Tenant.
 
15.1.4.                      Failure of Tenant to deliver the documents or
agreements required under Paragraphs 18.1 and/or 18.3 within the relevant time
period(s) specified therein.
 
15.2.                      Remedies for Default.  For any default as described
in Paragraph 15.1, Landlord shall have the right to the following remedies which
are intended to be cumulative and in addition to any other remedies provided
under applicable law:
 
15.2.1.                      Terminate Tenant's right to possession of the
Premises and Tenant's rights under this Lease by written notice to Tenant
without relieving Tenant from its obligation to pay damages.
 
15.2.2.                      Re-enter and take possession of the Premises and
remove any persons or property by legal action or by self-help with the use of
reasonable force and without liability for damages, other than as a result of
Landlord’s gross negligence or willful misconduct, and without having accepted a
surrender. Tenant's liability to Landlord for damages shall survive the
tenancy.  Landlord may, after such retaking of possession, relet the Premises
upon any reasonable terms.  No such reletting shall be construed as an
acceptance of a surrender of Tenant's leasehold interest.
 
15.2.3.                      Except to the extent otherwise provided by
applicable law, in the event of termination or retaking of possession following
default, Landlord shall be entitled to recover immediately, without waiting
until the due date of any future rent or until the date fixed for expiration of
the Lease Term, the following amounts as damages:
 
(i)           The loss of rental from the date of default until a new tenant is
secured and paying rent.
 
(ii)           The reasonable costs of reentry and reletting including without
limitation the cost of any cleanup, refurbishing, removal and disposal of
Tenant's property and fixtures, or any other expense occasioned by Tenant's
default including but not limited to remodeling or repair costs, attorney fees,
court costs, broker commissions, and marketing costs.
 
Page 13

--------------------------------------------------------------------------------


 
(iii)           Any excess of the value of the rent and all of Tenant's other
obligations under this Lease over the reasonable expected return from the
Premises for the period commencing on the earlier of the date of trial or the
date the Premises are relet, and continuing through the end of the Lease
Term.  The present value of future amounts shall be computed using a discount
rate equal to the prime loan rate in effect on the date of trial of major
national banks who are members of the Federal Reserve System, insured by the
Federal Deposit Insurance Corporation and are located in the State in which the
Premises is located.
 
15.3.                      No Bar of Action(s).  Landlord may sue periodically
to recover damages during the period corresponding to the remainder of the Lease
Term, and no action for damages shall bar a later action for damages
subsequently accruing.
 
15.4.                      Landlord Cure.  If Tenant fails to perform any
obligation under this Lease, Landlord shall have the option to do so after
five (5) days written notice to Tenant.  All of Landlord's expenditures to
correct the default shall be reimbursed by Tenant on demand together with
interest at the rate specified in Paragraph 23.2 from the date of expenditure
until repaid.  Such action by Landlord shall not waive any other remedies
available to Landlord because of the default.
 
15.5.                      No Exclusion.  The foregoing remedies shall be in
addition to and shall not exclude any other remedy available to Landlord at law
or in equity.
 
16.
Landlord Default.

 
Landlord shall be in default under this Lease if it shall fail to comply with
any term, provision or covenant of this Lease and shall not cure such failure
within thirty (30) days after written notice thereof to Landlord unless such
cure cannot reasonably be accomplished within such thirty (30)-day
period.  Landlord shall have such additional time as is reasonably necessary to
accomplish such cure provided Landlord promptly commences and diligently
prosecutes such cure to completion.
 
17.
Surrender at Expiration or Termination.

 
17.1.                      Surrender.  On expiration or early termination of
this Lease, Tenant shall deliver all keys to Landlord, have final utility
readings made and pay all utility accounts current on the date of move out, and
surrender the Premises clean and free of debris inside and out, with all
mechanical, electrical, and plumbing systems in good operating condition, all
signing removed and defacement corrected, and all repairs called for under this
Lease completed.  The Premises shall be delivered in the same condition as at
the Commencement Date, subject only to damage by casualty, the provisions of
Paragraphs 6.5, 6.6, 9.2 and 17.2 and depreciation and wear from ordinary
use.  Tenant shall remove all of its furnishings and trade fixtures that remain
its property and restore all damage resulting from such removal.  Failure to
remove said property shall be an abandonment of same, and Landlord may remove
and/or dispose of it in any manner permitted under law without liability, and
Tenant shall be liable to Landlord for any costs of removal, restoration,
transportation to storage, storage and/or disposal, with interest on all such
expenses as provided in Paragraph 23.2.  The provisions of this Paragraph 17.1
(including, without limitation, all provisions referenced herein) shall survive
the expiration or earlier termination of this Lease.
 
17.2.                      Removal of Hazardous Substances.  Upon expiration of
this Lease or sooner termination of this Lease for any reason, Tenant shall
remove all Hazardous Substances and facilities used for the storage or handling
of Hazardous Substances from the Premises and restore the affected areas by
repairing any damage caused by the installation or removal of the
facilities.  Following such removal, Tenant shall certify in writing to Landlord
that all such removal is complete.  Until such time as Tenant has fulfilled all
the requirements of this Paragraph 17.2 (in addition to any other requirements),
Landlord may treat Tenant as a holdover Tenant as provided below; provided,
however, that any such continuation of this Lease shall not relieve Tenant of
its obligations under this Paragraph 17.2.
 
Page 14

--------------------------------------------------------------------------------


 
17.3.                      Failure to Vacate.  If Tenant fails to vacate the
Premises when required and holds over without Landlord's prior written consent,
Landlord may elect either (i) to treat Tenant as a tenant from month to month,
subject to all provisions of this Lease except the provision for Lease Term and
at a rental rate equal to one hundred fifty percent (150%) of the Base Rent
payable by Tenant immediately preceding the scheduled expiration of the Lease
Term plus Additional Rent, or (ii) to treat Tenant as a tenant at sufferance,
eject Tenant from the Premises and recover damages caused by wrongful holdover
including, without limitation, as set forth in Paragraph 17.4.  Failure of
Tenant to remove furniture, furnishings, cabling or other telecommunications
equipment, or trade fixtures which Tenant is required to remove under this Lease
shall constitute a failure to vacate to which this Paragraph 17.3 shall apply if
such property not removed substantially interferes with occupancy of the
Premises by another tenant or with occupancy by Landlord for any purpose
including preparation for a new tenant.  If a month-to-month tenancy results
from a holdover by Tenant under this Paragraph 17.3, the tenancy shall be
terminable upon thirty (30) days written notice from Landlord.  Tenant waives
any notice that would otherwise be provided by law with respect to a
month-to-month tenancy.
 
17.4.                      Indemnification.  Tenant acknowledges that, if Tenant
holds over without Landlord's consent as provided above, such holding over may
compromise or otherwise affect Landlord's ability to enter into new leases with
prospective tenants regarding the Premises and/or the Building.  Therefore, if
Tenant fails to surrender the Premises upon the expiration or other termination
of this Lease, then, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from any and all obligations, losses, claims, actions, causes of action,
liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys and consultants fees and
expense) resulting from such failure including, without limiting the generality
of the foregoing, any claims made by any succeeding tenant founded upon such
failure to surrender and any lost profits to Landlord resulting therefrom.  The
provisions of this Paragraph 17.4 are in addition to, and do not affect,
Landlord's right to re-entry or other rights hereunder or provided by
law.  Tenant's obligations under this Paragraph 17.4 shall survive the
expiration or earlier termination of this Lease.
 
18.
Mortgage or Sale by Landlord; Estoppel Certificates.

 
18.1.                      Priority.  This Lease is and shall be prior to any
mortgage or deed of trust ("Encumbrance") recorded after the date of this Lease
and affecting the Building and the land upon which the Building is
located.  However, if any lender holding an Encumbrance secured by the Building
and the land underlying the Building requires that this Lease be subordinate to
the Encumbrance, then Tenant agrees that this Lease shall be subordinate to the
Encumbrance if the holder thereof agrees in writing with Tenant that no
foreclosure, deed given in lieu of the foreclosure, or sale pursuant to the
terms of the Encumbrance, or other steps or procedures taken under the
Encumbrance shall affect Tenant's right to quiet possession of the Premises so
long as Tenant pays rent and timely observes and performs all of the provisions
of this Lease.  If the foregoing condition is met, Tenant shall execute the
written agreement and any other documents required by the holder of the
Encumbrance to accomplish the purposes of this Paragraph 18.1 within twenty (20)
days following receipt thereof.
 
18.2.                      Attornment.  If the Building is sold as a result of
foreclosure of any Encumbrance thereon or otherwise transferred by Landlord or
any successor, Tenant shall attorn to the purchaser or transferee, and the
transferor shall have no further liability hereunder.
 
18.3.                      Estoppel Certificate.  Either party shall within
twenty (20) days after notice from the other execute and deliver to the other
party a certificate stating whether or not this Lease has been modified and is
in full force and effect and specifying any modifications or alleged breaches by
the other party.  The certificate shall also state the amount of Base Rent and
Additional Rent, the amount of the Security Deposit (if any), the amount of any
prepaid Base Rent and Additional Rent and any other factual information
reasonably requested by the other party.  Failure to deliver the certificate
within the specified time shall be conclusive upon the party of whom the
certificate was requested that the Lease is in full force and effect and has not
been modified except as may be represented by the party requesting the
certificate.
 
19.
Liens.

 
Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of Tenant
and shall indemnify, defend and hold Landlord harmless from all claims, costs
and liabilities, including attorneys fees and costs, in connection with or
arising out of any such lien or claim of lien.
 
Page 15

--------------------------------------------------------------------------------


 
20.
Attorneys Fees; Waiver of Jury Trial.

 
In the event that any party shall bring an action to enforce its rights under
this Lease, the prevailing party in any such proceeding shall be entitled to
recover its reasonable attorneys, witness and expert fees and costs of the
proceeding, including any appeal thereof and in any proceedings in
bankruptcy.  For purposes hereof, the reasonable fees of Landlord's in-house
attorneys or Tenant's in-house attorneys, as the case may be, who perform
services in connection with any such enforcement action are recoverable, and
shall be based on the fees regularly charged by private attorneys with the
equivalent number of years of experience in the relevant subject matter area of
the law, in law firms in the City of Portland, Oregon with approximately the
same number of attorneys as are employed by Landlord's Law Department or
Tenant's Law Department, as the case may be.  The provisions of this
Paragraph 20 are separate and severable and shall survive a judgment on this
Lease.  Disputes between the parties which are to be litigated shall be tried
before a judge without a jury.
 
21.
Limitation on Liability; Transfer by Landlord.

 
21.1.                      Property and Assets.  All persons dealing with
Landlord must look solely to the property and assets of Landlord for the payment
of any claim against Landlord or for the performance of any obligation of
Landlord as neither the joint venturers, general partners, limited partners,
members, employees, nor agents (as the case may be) of Landlord assume any
personal liability for obligations entered into on behalf of Landlord (or its
predecessors in interest) and their respective properties shall not be subject
to the claims of any person in respect of any such liability or obligation.  As
used herein, the words "property and assets of Landlord" exclude any rights of
Landlord for the payment of capital contributions or other obligations to it by
any joint venturer, general partner, limited partner or member (as the case may
be) in such capacity.
 
21.2.                      Transfer by Landlord.  All obligations of Landlord
hereunder will be binding upon Landlord only during the period of its possession
of the Premises and not thereafter.  The term "Landlord" shall mean only the
owner of the Premises for the time being, and if such owner transfers its
interest in the Premises, such owner shall thereupon be released and discharged
from all covenants and obligations of the Landlord thereafter accruing, but such
covenants and obligations shall be binding during the Lease Term upon each new
owner for the duration of each owner's ownership.
 
21.3.                      Other Occupants.  Except as otherwise expressly
provided herein, Landlord shall have no liability to Tenant for loss or damages
arising out of the acts or inaction of other tenants or occupants.
 
22.
Real Estate Brokers; Finders.

 
Each party represents that it has not had dealings with any real estate broker,
finder or other person with respect to this Lease in any manner.  Each party
shall indemnify, defend, protect and hold the other party harmless from and
against all claims, costs, demands, actions, liabilities, losses and expenses
(including the reasonable attorneys fees of counsel chosen by the other party)
arising out of or resulting from any claims that may be asserted against such
other party by any broker, finder or other person with whom the party bearing
the indemnity obligation has, or purportedly has, dealt.
 
Page 16

--------------------------------------------------------------------------------


 
23.
Other.

 
23.1.                      Force Majeure.  The occurrence of any of the
following events shall excuse the performance of such obligations of Landlord or
Tenant to the extent thereby rendered impossible or not reasonably practicable
for so long as such event continues so long as the party under this Lease
required to perform gives prompt notice of such delay to the other
party:  strikes; lockouts; labor disputes; acts of God; inability to obtain
labor, materials or reasonable substitutes therefor; governmental restrictions,
regulations, or controls; judicial orders; enemy or hostile government action;
terrorism; civil commotion; fire or other casualty; condemnation and other
causes beyond the reasonable control of the party obligated to perform;
provided, however, that in no event will the occurrence of any of said events or
causes excuse the failure to pay rent or any other payment to be made by Tenant
hereunder strictly as and when required under this Lease.
 
23.2.                      Interest; Late Charges.  Rent not paid within ten
(10) days of when due shall bear interest from the date due until paid at the
rate of ten percent (10%) per annum.  Landlord may at its option impose a late
charge of $.05 for each $1.00 of rent for rent payments made more than ten (10)
days late in addition to interest and other remedies available for default.
 
23.3.                      Captions; Paragraph Headings.  The captions and
headings used in this Lease are for the purpose of convenience only and shall
not be construed to limit or extend the meaning of any part of this
Lease.  Reference to a "Paragraph" shall mean reference to either a specified
numbered paragraph or subparagraph of this Lease.
 
23.4.                      Nonwaiver.  Waiver by either party of strict
performance of any provision of this Lease shall not be a waiver of or prejudice
the party's right to require strict performance of the same provision in the
future or of any other provision.
 
23.5.                      Succession.  Subject to the limitations on transfer
of Tenant's interest, this Lease shall bind and inure to the benefit of the
parties, their respective heirs, successors, and assigns.
 
23.6.                      Entry for Inspection. Landlord and its authorized
representatives shall have the right to enter upon the Premises with reasonable
notice (but in no event shall more than twenty-four (24) hours notice be
required) to determine Tenant's compliance with this Lease, to make necessary
repairs to the Building or the Premises, or to show the Premises or the Building
to any prospective tenant or purchasers.  Landlord may place and maintain upon
the Building and/or Premises notices for leasing or sale of the Building and/or
the Premises.  Landlord may enter upon the Premises without notice by any means
necessary in the case of an emergency.
 
23.7.                      Notices.  Any notice permitted or required to be
given hereunder shall be in writing and shall be given by personal delivery or
certified United States mail (return receipt requested), U.S. Express Mail or
overnight air courier, in each case postage or equivalent prepaid, addressed to
the address for notices set forth in the Basic Lease Terms.  The person to whom
and the place to which notices are to be given may be changed from time to time
by either party by written notice given to the other party.  If any notice is
given by mail, it shall be effective upon the earlier of (i) seventy-two (72)
hours after deposit in the U.S. Mail with postage prepaid, or (ii) actual
delivery or refusal to accept such delivery, as indicated by the return receipt;
and if given by personal delivery, U.S. Express Mail or by overnight air
courier, when delivered.
 
23.8.                      Entire Agreement.  This Lease is the entire agreement
between the parties, and there are no agreements or representations between the
parties except as expressed herein.
 
23.9.                      Authority.  Each of the persons executing this Lease
on behalf of Tenant warrants to Landlord that Tenant is a valid and existing
corporation or other relevant entity, that Tenant has all right and authority to
enter into this Lease, and that each and every person signing on behalf of
Tenant is authorized to do so.  Each of the persons executing this Lease on
behalf of Landlord warrants to Tenant that Landlord is a valid and existing
corporation or other relevant entity, that Landlord has all right and authority
to enter into this Lease, and that each and every person signing on behalf of
Landlord is authorized to do so.
 
23.10.                      Time of Essence.  Time is of the essence of the
performance of each of Tenant's obligations under this Lease.
 
23.11.                      Modifications.  This Lease may not be modified
except by written endorsement attached to this Lease, dated and signed by the
parties.
 
23.12.                      No Appurtenances.  This Lease does not create any
rights to light and air by means of openings in the walls of the Building, any
rights or interests in parking facilities, or any other rights, easements or
licenses, by implication or otherwise, except as expressly set forth in this
Lease or its exhibits.
 
Page 17

--------------------------------------------------------------------------------


 
23.13.                      Financial Statements.  Upon written request of
Landlord, Tenant shall furnish to Landlord, within ten (10) days following
receipt of Landlord's written request, Tenant's most current financial
statements (including balance sheet and income statement) prepared in the
ordinary course of Tenant's business and, if not audited, certified by the chief
financial officer or accounting officer of Tenant that such statements have been
prepared in accordance with Generally Accepted Accounting Principles
(GAAP).  Landlord may make such financial statement available to any prospective
lender or purchaser of the Park or any portion thereof.  Landlord shall
otherwise keep such financial statement confidential and shall require any such
prospective lender or purchaser to do the same.
 
23.14.                      Regulations.  Landlord shall have the right to make
and enforce regulations and criteria consistent with this Lease for the purpose
of promoting safety, order, cleanliness and good service to the tenants and
other occupants of the Park.  Copies of all such regulations shall be furnished
to Tenant and shall be complied with as if part of this Lease.
 
23.15.                      Applicable Law; Severability.  This Lease shall be
construed, applied and enforced in accordance with the laws of the State in
which the Premises is located.  If a court of competent jurisdiction holds any
portion of this Lease to be illegal, invalid or unenforceable as written, it is
the intention of the parties that (i) such portion of this Lease be enforced to
the extent permitted by law and (ii) the balance of this Lease remain in full
force and effect.  It is also the intention of the parties that in lieu of each
clause or provision of this Lease that is illegal, invalid or unenforceable
there be added, as a part of this Lease, a clause or provision as similar in
terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.
 
23.16.                      Landlord's Consent.  Whenever Landlord's consent or
approval is required under this Lease, except as otherwise expressly provided in
this Lease, Landlord may grant or withhold such consent or approval in
Landlord's sole and absolute discretion.
 
23.17.                      Joint and Several Liability.  In the event Tenant
now or hereafter consists of more than one person, firm or corporation, then all
such persons, firms or corporations shall be jointly and severally liable as
Tenant under this Lease.
 
23.18.                      Construction and Interpretation.  All provisions of
this Lease have been negotiated by Landlord and Tenant at arm's length and
neither party shall be deemed the author of this Lease.  This Lease shall not be
construed for or against either party by reason of the authorship or alleged
authorship of any provision hereof or by reason of the status of the respective
parties as Landlord or Tenant.
 
23.19.                      No Recordation.  Neither this Lease, nor any short
form or memorandum thereof, shall be recorded in any manner against the real
property of which the Premises comprises a portion.
 
23.20.                      No Partnership Created.  Neither this Lease nor the
calculation and payment of Base Rent, Additional Rent or any other sums
hereunder, is intended to create a partnership or joint venture between Landlord
and Tenant, or to create a principal-and-agent relationship between the parties.
 
23.21.                      OFAC.  Tenant represents and warrants to Landlord
that Tenant is not and shall not become a person or entity with whom Landlord is
restricted from doing business under any current or future regulations of the
Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
(including, but not limited to, those named on OFAC's Specially Designated and
Blocked Persons list) or under any current or future statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transaction or be otherwise associated with such
persons or entities.
 
23.22.                      Guaranty.  Intentionally omitted.
 
Page 18

--------------------------------------------------------------------------------


 
23.23.                      Exhibits.  The following exhibits are attached
hereto and incorporated herein by this reference:
 
    Exhibit A – Site Plan
    Exhibit B – Space Plan
    Exhibit C – Landlord's Work


24.
Special Provisions.

 
24.1.                      Existing Lease.  Tenant currently leases office space
from Landlord at PacTrust Business Center, 16290 SW Upper Boones Ferry Road,
Portland, Oregon pursuant to a Lease dated June 22, 2007 (the "Existing
Lease").  The Existing Lease expires November 30, 2012.  Upon occupancy of the
Premises by Tenant, the Existing Lease shall terminate and be of no further
force or effect.
 
24.2.                      Assuming the Existing Lease space is vacated pursuant
to Paragraph 17 of the Existing Lease, the security deposit under the Existing
Lease (defined in Paragraph 2.2.1 as the Existing Security Deposit) will be
applied to Landlord's Work as described in Paragraph 2.2.1 herein and Tenant
shall have no further obligations under the Existing Lease.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease on the
respective dates set opposite their signatures below, but this Lease, on behalf
of such party, shall be deemed to have been dated as of the Reference Date.
 

  LANDLORD:                 PACIFIC REALTY ASSOCIATES, L.P.,     a Delaware
limited partnership          
 
By:
PacTrust Realty, Inc.,
     
a Delaware corporation,
     
its General Partner
                   Date: ________________, 2009    By       Dave Hicks      
Vice President  

 
 
 



  TENANT:                 CALYPTE BIOMEDICAL CORPORATION     a Delaware
corporation                  
Date: ________________, 2009
By
                (typed or printed name)               Its:  


                   
Page 19                                        